          Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 CJI Trading LLC f/k/a Croton Jewelry International :
 LLC,                                                            :
                                                                 :   OPINION AND ORDER
                                          Plaintiff,             :   GRANTING JUDGMENT
                                                                 :   ON THE PLEADINGS
              -against-                                          :
                                                                 :   20 Civ. 4294 (AKH)
 JPMorgan Chase Bank, N.A.,                                      :
                                                                 :
                                          Defendant.             :
 --------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 CJI Trading, LLC, (“Plaintiff” or “CJI”), a New York jewelry store, was involved

in the sale of personal protective equipment (“PPE”) across the United States and in the New

York area at the beginning of the COVID-19 pandemic. CJI brings this suit against its bank,

JPMorgan Chase Bank, N.A. (“Defendant” or “Chase”), alleging that Chase wrongfully froze its

assets and closed its account. Defendant moves for judgment on the pleadings pursuant to Fed.

R. Civ. P. Rule 12(c). For the reasons that follow, Defendant’s motion is granted.

                                             BACKGROUND

                 The facts as alleged are as follows. CJI maintained a bank account with Chase,

which is governed by a Deposit Account Agreement (the “Agreement”). Compl. ¶¶ 2, 12, 24,

32, Ex. A, ECF No 1-1; Answer ¶¶ 2, 12, 24, 32, ECF No. 28. Section IX.B of the Agreement

sets forth the process under which Chase may restrict CJI’s account. Compl. ¶ 36. It states that

Chase “may decline or prevent any or all transactions to or from your account,” and may “refuse,

freeze, reverse or delay any specific withdrawal, payment or transfer of funds to or from your

account, or we may remove funds from your account to hold them pending investigation,”

including in any of the following circumstances:


                                                       1
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 2 of 10




                   •   Your account is involved in any legal or administrative proceeding;
                   •   We receive conflicting information or instructions regarding account
                       ownership, control or activity;
                   •   We suspect that you may be the victim of a fraud, scam or financial
                       exploitation, even though you have authorized the transaction(s);
                   •   We suspect that any transaction may involve illegal activity or may be
                       fraudulent;
                   •   We are complying in our sole judgment, with any federal, state or local
                       law, rule or regulation, including federal asset control and sanction rules
                       and anti-money-laundering rules, or with our policies adopted to assure
                       that we comply with those laws, rules or regulations; or
                   •   We reasonably believe that doing so is necessary to avoid a loss or reduce
                       risk to us.

Section IX.B states that Chase “will have no liability for any action we take under this section.”

The Agreement also states that CJI “agree[s] not to use [its] account for any ... illegal activity”

and that “any funds in, or to be deposited in, [its] accounts are not proceeds from any criminal

activity (including, but not limited to, tax crimes).” Agreement § IX.E. Section IX.A of the

Agreement states that Chase “will not be liable for indirect, special, or consequential damages

regardless of the form of action and even if we have been advised of the possibility of such

damages.” Agreement § IX.A.


               On April 16, 2020, Chase allegedly prevented CJI from accessing its account, and

on April 24, 2020, removed the entire balance of $1,462,033.56 from CJI’s account. Compl. ¶¶

3, 13, 15. CJI contacted “someone from [Chase’s] Executive Office,” who advised CJI that

“Chase was conducting an ‘investigation’” concerning the Account. Id. ¶ 20. However, Chase

refused to provide relevant information concerning the Account, “including the status of any

‘investigation’, the status of the Balance, or any date certain by which CJI can expect to receive

it.” Id. ¶ 21. CJI allegedly continues to be denied access to the Account and is unable to access

funds it requires to conduct business operations. See id. ¶ 22-23. CJI alleges that none of the

circumstances in Section IX.B of the Agreement apply to either CJI or the Account. Id. ¶ 28, 36.

                                                  2
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 3 of 10




               On June 3, 2020, the Government, through the United States Attorney’s Office for

the Southern District of New York (the “USAO”), sent Chase a letter (the “Freeze Letter”) and

conducted a warrantless seizure of CJI’s Account. Answer Ex. D, ECF No. 29-4. The Freeze

Letter stated that the Government had probable cause to believe that CJI’s account was subject to

seizure and forfeiture to the United States as proceeds of fraud and directed Chase to

“immediately terminate all transfers out of the above- referenced account.” Id. The Freeze

Letter further stated that “[u]ntil such time as you hear from this Office, the account must not be

released to anyone, including individuals or entities who would receive automatic withdrawals or

chargebacks in the absence of this seizure.” Id.


               The USAO also sent Chase an executed Warrant of Seizure (the “Seizure

Warrant”) which stated that “there is probable cause to believe that [CJI’s Chase Account] is

subject to seizure and forfeiture.” Answer Ex. E, ECF No. 29-5. The Court ordered that the

Account “be frozen upon service of this warrant, in order to prevent the above-captioned funds

from being transferred, withdrawn, or removed therefrom, except that transfers into the accounts

shall continue to be permitted for a period of 10 days after service of this warrant.” Id. at 2. The

Seizure Warrant also instructed Chase to “wire the property seized to the Government.” Id.

Chase then transferred the $1,462,033.56 Balance to the Government per the warrant’s

instructions. Answer ¶¶ 1, 5, 26. In October 2020, CJI and the USAO SDNY entered into a

Stipulation which provides that the seized funds shall be returned to CJI, but that “[t]he

Government will continue to examine the conduct of CJI and/or its agents and employees with

respect to the activity and/or activities which gave rise to the seizure of the [Balance].” Answer

Ex. F ¶ 3, ECF No. 29-6.




                                                   3
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 4 of 10




               CJI filed the instant suit on May 15, 2020, in New York Supreme Court. CJI

alleges four causes of action: (1) breach of contract; (2) breach of the implied covenant of good

faith and fair dealing; (3) gross negligence; and (4) negligence. Compl. ¶¶ 31-50. CJI alleges

that Chase breached the Agreement by preventing CJI from using the Account and by removing

and failing to return the Balance. Id. ¶¶ 31-37. CJI alleges that Chase breached the implied

covenant of good faith and fair dealing “by removing the Balance to an undisclosed location and

for an undisclosed purpose, without any notice.” Id. ¶ 40. CJI further alleges that Chase

breached its duty of reasonable care to CJI by restraining CJI’s access to the Account and

Balance, and as to the gross negligence claim, contends that Chase did so without “even slight

care or slight difference with respect to CJI’s rights.” Id. ¶¶ 44, 48-49. CJI seeks compensatory

damages, punitive damages, pre- judgment and statutory interest, costs, and injunctive relief. Id.

               On November 12, 2020, Chase filed its Answer. Chase admits that it restricted

CJI’s access to its Account on April 15, 2020, including the outgoing movement of funds, but

alleges that it did so because of concerns about activity in the Account, as permitted by Section

IX.B of the Agreement. See Answer ¶¶ 1, 22-23.

                                     LEGAL STANDARD

               A Rule 12(c) motion may be granted “where the material facts are undisputed and

where judgment on the merits is possible merely by considering the contents of the pleadings.”

Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642 (2d Cir. 1988) (citations omitted). Rule

12(c) motions for judgment on the pleadings “are subject to the same standards applicable to

Rule 12(b)(6) motions to dismiss.” Mraz v. JP Morgan Chase Bank, N.A., No. 17- CV-6380,

2019 U.S. Dist. LEXIS 57548, at *4-5 (E.D.N.Y. Apr. 3, 2019) (citing Hogan v. Fischer, 738

F.3d 509, 515 (2d Cir. 2013)). On a motion to dismiss under Rule 12(b)(6), the Court must



                                                 4
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 5 of 10




“consider the legal sufficiency of the complaint, taking its factual allegations to be true and

drawing all reasonable inferences in the plaintiff’s favor.” Harris v. Mills, 572 F.3d 66, 71 (2d

Cir. 2009). To survive a motion to dismiss, a plaintiff must allege sufficient facts to “state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While

the Court is obliged to accept as true all well-pleaded factual allegations in the complaint, and

draw reasonable inferences in the plaintiff’s favor, it need not accept legal conclusions or

threadbare recitations of the elements of a cause of action. Harris v. Mills, 572 F.3d at 72.

               In deciding a 12(c) motion, a court “may consider the complaint, the answer, any

written documents attached to them, and any matter of which the court can take judicial notice

for the factual background of the case.” See Meyers v. City of N.Y., 812 F. App’x 11, 13 (2d Cir.

2020); Clain v. Int’l Steel Grp., No. 04-CV-173, 2005 U.S. Dist. LEXIS 1531, at *7 (S.D.N.Y.

Jan. 31, 2005) (“When considering a motion to dismiss, a court may take judicial notice of the

orders of another court.”). “If a document relied on in the complaint contradicts allegations in

the complaint, the document, not the allegations, control, and the court need not accept the

allegations in the complaint as true.” Lombardo v. Seuss Enters., L.P., No. 16-CV-9974, 2017

U.S. Dist. LEXIS 64854, at *13 (S.D.N.Y. Apr. 7, 2017) (Hellerstein, J.) (quotation marks and

citations omitted); accord Ricatto v. M3 Innovations Unlimited, Inc., No. 18-CV-8404, 2019

U.S. Dist. LEXIS 210777, at *8-9 (S.D.N.Y. Dec. 6, 2019) (same on Rule 12(c) motion).


                                          DISCUSSION

               Chase first argues that judgment on the pleadings is appropriate because the

express language of the agreement bars any claim against Chase for restricting CJI’s Account.

Chase next argues that CJI has not established a breach, substantial performance of its own

contractual obligations, or damages for a breach of contract claim. Chase also argues that CJI’s


                                                  5
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 6 of 10




claim for breach of the implied covenant of good fair is duplicative and that CJI has not

adequately pleaded that the Agreement’s purpose was frustrated. Finally, Chase argues that the

negligence-based claims are not cognizable, as CJI has failed to plead that Chase has an

independent duty of care and that Chase’s actions are sufficiently reckless.

               I hold that CJI’s claims are barred by the liability waiver in Section IX.B of the

Agreement. The express language of the agreement states that Chase “will have no liability for

any action [it] take[s] under this section.” Section IX.B. “New York law generally enforces

contractual provisions absolving a party from its own negligence,” except in the case of “grossly

negligent conduct.” Colnaghi, U.S.A., Ltd. v. Jewelers Protection Services, Ltd., 81 N.Y.2d 821,

823 (N.Y. Sup. Ct. 1993). Section IX.B’s terms therefore “relieve Chase of any liability” for

restricting access to CJI’s accounts based on suspicion of illegal activity. Galitsa v. Berkley, No.

161833/2015, 2016 N.Y. Misc. LEXIS 4676, at *6 (Sup. Ct. N.Y. Cnty. Dec. 16, 2016). Nor do

the pleadings provide any factual allegations which “smack of intentional wrongdoing” or evince

gross negligence on the part of Chase. See Banc of Am. Sec. LLC v. Solow Bldg. Co. II, L.L.C.

47 A.D.3d 239, 244 (1st Dep’t 2007) (explaining that exculpatory clauses are only “precluded

when the misconduct for which it would grant immunity smacks of intentional wrongdoing” or

“where it is willful,” “malicious or prompted by the sinister intention of one acting in bad

faith.”); Colnaghi, 81 N.Y.2d at 823-24 (defining gross negligence as “conduct that evinces a

reckless disregard for the rights of others or ‘smacks’ of intentional wrongdoing.”). Viewing the

pleadings in the light most favorable to CJI, Chase was permitted to restrict CJI’s account.

Section IX.B states that “there are many reasons [Chase] may decline or prevent transactions to

or from [CJI’s] account,” and contains a non-exhaustive list of reasons for restricting an account,

which permits Chase to restrict an account “including. . .[if] we suspect that any transaction may



                                                 6
           Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 7 of 10




involve illegal activity or may be fraudulent.” Section IX.B. Chase notified CJI that it was

restricting its account based on “recent activity on the account,” Compl. Ex. A, ECF No. 1-1, and

was also told that Chase was conducting an “investigation” into the account. Compl. ¶ 21.

While CJI alleges that none of the circumstances apply, it fails to provide any factual support for

such a claim. These actions are well within Chase’s rights, and do not raise any inference of

gross negligence or wrongdoing. Therefore, the liability waiver contained within the Agreement

is enforceable, and Chase is not liable for any actions that it undertook in restricting CJI’s

account.

               Even if the liability waiver were not enforceable, CJI has not established a

plausible breach of contract claim. In order to establish a claim for breach of contract, CJI must

allege (1) existence of an agreement, (2) compliance with the contract, (3) breach of the contract,

and (4) damages. See RCN Telecom Servs., Inc. v. 202 Centre Street Realty LLC., 156 F. App’x

349, 350-51 (2d Cir. 2005); Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525 (2d Cir.

1994). Plaintiff alleges that Chase breached the agreement between them when it wrongfully

froze CJI’s accounts. However, as previously discussed, the Agreement provides that Chase may

freeze CJI’s Accounts if it “suspects that any transaction may involve illegal activity or may be

fraudulent” or “reasonably believe[s] that doing so is necessary to avoid a loss or reduce risk to

[Chase].” Section IX.B. Chase was therefore contractually permitted to freeze those accounts

pending an investigation into those suspicions. Accordingly, I hold that Chase did not breach the

Agreement and its motion for judgment on the pleadings of Plaintiffs' claim is granted.

               CJI’s claim for breach of the implied covenant of good faith and fair dealing

claim is also dismissed. “New York law ... does not recognize a separate cause of action for

breach of the implied covenant of good faith and fair dealing when a breach of contract claim,



                                                  7
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 8 of 10




based upon the same facts, is also pled.” Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73,

81 (2d Cir. 2002); Mraz v. JPMorgan Chase Bank, N.A., No. 17-CV-6380, 2019 WL 1471100, at

*2–3 (E.D.N.Y. Apr. 3, 2019). Contrary to CJI’s assertions, its claim for good faith and fair

dealing is not based on a separate independent duty; it is grounded in the same actions that form

the basis for its claim of breach of contract. To the extent that CJI bases any liability on Chase

employee’s statement that a check “would arrive between 7-10 business days,” see Compl. ⁋16,

19-20, such liability is also precluded, as Section IX.A states that the terms of the Agreement

shall govern when it “conflicts with any statements made by one of our employees or by our

affiliates’ employees.” Section IX.A. Further, CJI has not alleged that the Chase branch

employee’s statement was intentionally false or made in bad faith. See Benihana of Tokyo, LLC

v. Angelo, Gordon & Co., L.P., 259 F. Supp. 3d 16, 37 (S.D.N.Y. 2017) (explaining that a claim

of bad faith requires that defendant acted intentionally and purposefully). Ultimately, the terms

of the Agreement permitted Chase to remove and hold the funds pending its investigation. “‘A

defendant does not breach its duty of good faith and fair dealing by exercising its rights under the

contract.’” Kamdem-Ouaffo v. Balchem Corp., No. 17-CV-2810, 2018 U.S. Dist. LEXIS

157265, at *67-68 (S.D.N.Y. Sep. 14, 2018); In re Minpeco, USA, Inc., 237 B.R. 12, 26 (Bankr.

S.D.N.Y. 1997) (A party “which acts in accordance with its contractual rights cannot be held

liable for breaching an implied covenant of good faith.”). CJI’s claim for breach of the implied

covenant of good faith and fair dealing is therefore dismissed.

               Finally, CJI’s claims for negligence and gross negligence are dismissed. Under

New York law, “the underlying relationship between a depositor and a bank is that of debtor and

creditor which relationship is grounded in contract.” In re Sanger, 46 Misc. 3d 830, 833 (N.Y.

Sur. 2014) (citing Merrill Lynch, Pierce, Fenner & Smith v. Chemical Bank, 57 N.Y.2d 439, 444



                                                 8
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 9 of 10




(N.Y. 1982)), see also Mraz v. JPMorgan Chase Bank, N.A., No. 17-CV-6380, 2018 WL

2075427, at *5 (E.D.N.Y. May 3, 2018). “[A] cause of action sounding in tort alleged by a

depositor against its bank must rest on some duty independent of the bank-depositor contract.”

Tevdorachvili v. Chase Manhattan Bank, 103 F. Supp. 2d 632, 640 (E.D.N.Y. 2000); see also

Wells v. Bank of N.Y. Co., 181 Misc. 2d 574, 579 (N.Y. Sup. Ct. 1999) (“[A] cause of action for

negligence cannot be based on a breach of a contractual duty between [the defendant bank] and

[the plaintiff depositors].”). Aside from conclusory statements that Chase “owed a duty of

reasonable care” to CJI, see Compl. ¶ 43, CJI has provided no extra-contractual duty which

Chase owed to CJI. See Compl. ⁋⁋42-50. CJI’s claim for negligence and gross negligence are

therefore duplicative of its claim for breach of contract and dismissed. See Clark-Fitzpatrick,

Inc. v. Long Island R.R. Co., 516 N.E.2d 190, 194 (N.Y. 1987) (“Merely charging a breach of a

‘duty of care’, employing language familiar to tort law, does not, without more, transform a

simple breach of contract into a tort claim.”).

                                          CONCLUSION

               In conclusion, Defendant’s motion for judgment on the pleadings is granted, and

this case is dismissed in its entirety. CJI’s request to amend its complaint is denied as futile, as

the Agreement precludes liability against Chase. See Ruotolo v. City of New York, 514 F.3d 184,

191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)) (“Leave to amend, though

liberally granted, may properly be denied for. . . . futility of amendment"). Oral Argument, currently

scheduled for Tuesday, May 25, 2021, is hereby cancelled. The Clerk is directed to close the open

motion, ECF No. 31, enter judgment for Defendant, and close the case.




                                                  9
         Case 1:20-cv-04294-AKH Document 40 Filed 05/21/21 Page 10 of 10




SO ORDERED.

Dated:        May 21, 2021                  ____/s/ Alvin K. Hellerstein ____
              New York, New York            ALVIN K. HELLERSTEIN
                                            United States District Judge




                                       10
